Citation Nr: 0202900	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  98-10 802	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from October 1941 to October 
1945.  He died on August [redacted], 1987.  The appellant is his 
widow.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 1999, the Board remanded 
this claim to the RO for additional development.

The Board notes that, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in July 1998, the appellant 
indicated that she wished to appear at a Board hearing in 
Washington, D.C.  The Board acknowledged the appellant's 
request and informed her of the date and time of her 
scheduled hearing in a letter dated August 1998, but on that 
date, the appellant did not appear.  Based on the foregoing 
and because a timely request for postponement of the hearing 
was not received and granted, the appellant's hearing request 
is considered withdrawn, pursuant to 38 C.F.R. § 20.702(d) 
(2001). 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim.

2.  The veteran's death is not related to his period of 
active service. 

CONCLUSION OF LAW

A disability of service origin did not cause the veteran's 
death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.312 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to DIC benefits.  The RO denied this claim in May 
1998, and appellant appealed this decision. 

While the appeal was pending, Congress passed legislation 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, as explained below, the 
RO has taken action that is consistent with the notification 
and assistance provisions of the VCAA.  Accordingly, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, in a letter dated May 1998, 
the RO notified the appellant of the information needed to 
substantiate her DIC claim.  See 38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  In addition, in a statement of the case 
issued in June 1998, and a supplemental statement of the case 
issued in August 2001, the RO informed the appellant of the 
reasons for which her claim had been denied and of the 
evidence needed to substantiate her claim, notified the 
appellant of all regulations pertinent to her claim, and 
provided her an opportunity to submit additional evidence, 
including evidence linking the veteran's death to service, 
and to present additional argument, including in the form of 
hearing testimony, in support of her claim.  The Board 
provided the appellant further guidance with regard to the 
development of her claim in a Remand issued in November 1999.  
Finally, after the Board remanded the veteran's DIC claim, in 
a letter dated April 2001, the RO informed the appellant that 
the VCAA had been enacted and that the veteran's service 
medical records had been destroyed in a fire at the National 
Personnel Records Center (NPRC).  In addition, the RO advised 
the appellant that it would search alternative sources for 
evidence of the veteran's in-service treatment if the 
appellant provided more specific information with regard to 
the alleged treatment. 

Second, as required by the VCAA, the RO fulfilled its duty to 
assist the appellant in obtaining and fully developing all of 
the evidence relevant to her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file the veteran's VA treatment 
records, which the appellant had identified as being 
pertinent to her claim.  The RO attempted to secure records 
from Julian V. Castillo, Jr., M.D., who the appellant 
identified as the veteran's last treating physician, but in 
June 2001, Dr. Castillo submitted a written statement 
indicating that he had no records of the veteran's treatment.  
The RO also attempted to secure the veteran's service medical 
records, but in 2000, the RO learned that these records had 
been destroyed in a fire at the National Personnel Records 
Center.  The appellant has not reported, and the Board is not 
aware of, any other outstanding evidence that needs to be 
obtained in support of the appellant's claim. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the RO and the Board notified the 
appellant of the evidence needed to substantiate her claim 
and obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim.  
Therefore, another Remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran had active service from October 1941 to October 
1945.  He died on August [redacted], 1987.  In March 1989, his widow, 
the appellant, filed an application for DIC, death pension 
and accrued benefits, which the RO denied in May 1989.  In 
April 1998, the appellant filed another application for DIC, 
death pension and accrued benefits, which the RO denied in 
May 1998.  

The RO based its denial on findings that the veteran did not 
die while in service or as a result of a service-connected 
disability, that he was not totally disabled due to service-
connected disabilities at the time of his death, and that the 
appellant's income was excessive for VA pension purposes.  
The appellant appealed this decision, and in June 1998, the 
RO issued a statement of the case that noted one issue on 
appeal: entitlement to death benefits.  Therein, the RO 
discussed both death pension and DIC claims and provided the 
appellant regulations pertinent to those claims.  Given these 
facts, in November 1999, the Board determined that the RO's 
reference to "death benefits" encompassed both death 
pension and DIC.  The Board thus recharacterized the issues 
on appeal, denied the claim of entitlement to nonservice-
connected death pension benefits and remanded the claim of 
entitlement to DIC benefits. 

DIC benefits may be paid to a veteran's surviving spouse when 
a veteran dies of a service-connected disability, see 38 
U.S.C.A. § 1310 (West 1991), or if the veteran, at the time 
of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or if so rated for 
a lesser period, was so rated continuously for a period of 
not less than five years from the date of such veteran's 
discharge from active duty.  See 38 U.S.C.A. § 1318 (West 
1991).  

A veteran's death will be considered as having been due to 
service when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2001).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R.  § 3.312(c).

In this case, the veteran's death certificate reflects that 
the veteran's death was caused by "[c]ardio/[p]ulmonary 
[a]rrest" due to, or as a consequence of, atherosclerosis.  
According to the physician who completed the certificate, 
other significant conditions, or conditions contributing to 
death, but not related to the aforementioned cause, included 
"[w]as being treated for CA by VAH."  At the time of his 
death in August 1987, the veteran was not service connected 
for any disorders.  

The appellant does not claim that the veteran was totally 
disabled due to service-connected disabilities at the time of 
his death.  Instead, she claims that, because she is a widow 
of a combat veteran who was discharged honorably from 
service, she is entitled to compensation on the veteran's 
behalf.  As previously indicated, DIC benefits may not be 
paid to a claimant on the basis that the claimant was married 
to a combat veteran who was discharged honorably from 
service.  Rather, the evidence must establish that the cause 
of the veteran's death is related to his period of active 
service.

In this case, the medical records in the claims file include 
the veteran's death certificate and VA outpatient treatment 
records dated in the 1980s, but no professional opinion 
linking the cause of death to the veteran's period of active 
service.  These records do not show that the veteran was 
treated for, or diagnosed with, a cardiopulmonary disorder, 
atherosclerosis or cancer in service.  In fact, they do not 
mention any cardiopulmonary disorder and indicate that the 
veteran was first diagnosed with cancer in 1985.  

Even assuming the appellant's vague assertions represent a 
claim that the veteran died from a disability of service 
origin, her assertions, alone, are insufficient to establish 
the necessary relationship between the veteran's death and 
his period of active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  Inasmuch as the 
medical evidence does not establish that the veteran died of 
a disability of service origin, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for DIC benefits.  Her claim for such benefits must 
therefore be denied.


ORDER

Entitlement to DIC benefits is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

